        Case 4:19-cv-00752-JPW Document 19 Filed 05/29/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ROYER MARQUEZ BUENO,                       : Civil No. 4:19-CV-00752
                                           :
             Petitioner,                   :
                                           :
             v.                            :
                                           : Judge Jennifer P. Wilson
CLAIR DOLL,                                :
Warden, York County Prison, et al.,        :
                                           :
             Respondents.                  : Magistrate Judge William I. Arbuckle
                                 MEMORANDUM
      This is an immigration habeas corpus case under 28 U.S.C. § 2241 in which

Petitioner seeks an individualized bond hearing before an immigration judge.

Before the court is the petition for writ of habeas corpus, Petitioner’s motion to

expedite resolution of the petition, a report and recommendation from United

States Magistrate Judge William I. Arbuckle recommending that the court grant the

petition and order an individualized bond hearing, and Respondent’s objections to

the report and recommendation. (Docs. 1, 12, 14, 15.) For the reasons that follow,

the report and recommendation is adopted in its entirety and the petition for writ of

habeas corpus is granted.

                               STANDARD OF REVIEW

      When a party objects to a magistrate judge’s report and recommendation, the

district court is required to conduct a de novo review of the contested portions of

the report and recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);


                                          1
        Case 4:19-cv-00752-JPW Document 19 Filed 05/29/20 Page 2 of 7




Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). The district court may

accept, reject, or modify the magistrate judge’s report and recommendation in

whole or in part. 28 U.S.C. § 636(b)(1). The district court may also receive

further evidence or recommit the matter to the magistrate judge with further

instructions. Id. “Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on

the recommendations of the magistrate judge to the extent it deems proper.”

Weidman v. Colvin, 164 F. Supp. 3d 650, 653 (M.D. Pa. 2015) (citing Rieder v.

Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000)).

                            HABEAS CORPUS STANDARD

      A United States district court may issue a writ of habeas corpus when a

petitioner “is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c)(3). In determining whether habeas corpus

relief is appropriate in the immigration context, the court’s review is limited “to

questions of constitutional and statutory law.” Bakhtriger v. Elwood, 360 F.3d

414, 424 (3d Cir. 2004), superseded by statute on other grounds, REAL ID Act of

2005, Pub. L. No. 109-13, 119 Stat. 231 (2005). The court may not examine “the

exercise of discretion or weight of the evidence in the underlying removal

proceedings.” Id.




                                           2
        Case 4:19-cv-00752-JPW Document 19 Filed 05/29/20 Page 3 of 7




               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Petitioner Royer Marquez Bueno (“Bueno”) is a native of Venezuela who

has been a lawful permanent resident of the United States since 2006. (Doc. 1 at

1–2.) After multiple convictions for drug possession, Bueno was taken into

custody by United States Immigration and Customs Enforcement (“ICE”) and

subsequently detained at the York County Prison in York, Pennsylvania on June

28, 2018. (Id.) Bueno has been detained at York County Prison ever since,

pursuant to 8 U.S.C. § 1226(c). (Id.) In that time, ICE has never given Bueno an

individualized bond hearing to determine whether his continued detention is

necessary. (Id. at 2.) Bueno filed the petition that initiated this case on May 1,

2019, alleging that his continued detention without a bond hearing violates the Due

Process Clause of the United States Constitution. (Id.)

      Judge Arbuckle addressed Bueno’s petition in a report and recommendation

on March 30, 2020. (Doc. 14.) Judge Arbuckle notes that under binding Third

Circuit precedent, continued detention under § 1226(c) without a bond hearing

violates the Due Process Clause if it becomes unreasonably prolonged. (Id. at 7–

8.) Judge Arbuckle then reviews decisions from this district and other districts in

this circuit and concludes that based on that case law, Bueno’s detention—which at

the time of the report and recommendation had continued for approximately twenty

months—had become unreasonably prolonged. (Id. at 8–9.) Judge Arbuckle

                                          3
        Case 4:19-cv-00752-JPW Document 19 Filed 05/29/20 Page 4 of 7




accordingly recommends that the court grant Bueno’s petition and order the

government to conduct an individualized bond hearing. (Id. at 9.) Respondents

objected to the report and recommendation on April 13, 2020. (Docs. 15–16.) The

court addresses those objections below.

                                    DISCUSSION

      Bueno’s detention is governed by 8 U.S.C. § 1226(c), which provides for

mandatory pre-removal detention of individuals who have committed certain

enumerated crimes. Although § 1226(c) does not explicitly require a bond hearing

at any point during an individual’s detention, Third Circuit precedent prior to

February 27, 2018, read the statute as implicitly requiring a bond hearing after a

certain amount of time. See Chavez-Alvarez v. Warden York Cty. Prison, 783 F.3d

469, 475 (3d Cir. 2015) (citing Diop v. ICE, 656 F.3d 221, 231 (3d Cir. 2011)).

That precedent, however, was abrogated by the Supreme Court’s decision in

Jennings v. Rodriguez, 583 U.S. __, 138 S. Ct. 830, 846–47 (2018), where the

Court rejected an identical precedent from the United States Court of Appeals for

the Ninth Circuit. Id.; see also Guerrero-Sanchez v. Warden York Cty. Prison, 905

F.3d 208, 222 n. 11 (3d Cir. 2018) (recognizing that Jennings abrogated the

statutory holdings of Chavez-Alvarez and Diop). Nevertheless, Third Circuit

precedent also recognizes constitutional limits on the duration of detention under §

1226(c), and that precedent was not abrogated by the Supreme Court’s Jennings

                                          4
        Case 4:19-cv-00752-JPW Document 19 Filed 05/29/20 Page 5 of 7




decision. See Borbot v. Warden Hudson Cty. Corr. Facility, 906 F.3d 274, 278 (3d

Cir. 2018) (“Jennings did not call into question our constitutional holding in Diop

that detention under § 1226(c) may violate due process if unreasonably long.”).

      The report and recommendation in this case concludes that Bueno’s

continued detention without a bond hearing under § 1226(c) is unconstitutional.

Respondents object to this conclusion, arguing that this “is not the type of case that

warrants a constitutional remedy” because Bueno’s continued detention is for a

legitimate purpose. (Doc. 16 at 3–5.) Respondents additionally argue that because

Bueno is detained pursuant to 8 U.S.C. § 1226(c), he has already been afforded

extensive due process safeguards. (Id. at 6.) Finally, Defendants assert that the

delays in Bueno’s removal proceedings reflect his “litigation decisions in seeking

relief from his removal” and argue that the court should consider that some of the

delays are attributable to Bueno’s litigation strategies when considering whether

Bueno’s detention has become unreasonably prolonged. (Id. at 10.)

      Bueno filed a response to the objections on April 16, 2020. (Doc. 17.)

Bueno argues that under Third Circuit precedent, the government may not detain

him indefinitely, regardless of whether his detention continues to serve a legitimate

purpose. (Id. at 5.) Bueno further argues that it does not matter whether he has

been afforded procedural safeguards during his removal proceedings because he

still has not been afforded an individualized bond hearing to determine whether his

                                          5
        Case 4:19-cv-00752-JPW Document 19 Filed 05/29/20 Page 6 of 7




continued detention is necessary. (Id. at 5–6.) Finally, Bueno argues that the court

should not base its decision on whether his seeking relief from removal prolonged

his detention because he did not pursue such relief in bad faith. (Id. at 6–7.)

      After conducting a de novo review of the report and recommendation and

Respondents’ objections, the court will adopt the report and recommendation. As

the report and recommendation notes, Doc. 14 at 8–9, multiple courts in this

district have found that detention without a bond hearing under § 1226(c) for

periods of more than twenty months is unconstitutional. See, e.g., Williams v.

Hoover, No. 19-CV-01619, 2020 WL 905600, at *3 (M.D. Pa. Feb. 25, 2020)

(finding detention for twenty months without a bond hearing unconstitutional);

Chikerema v. Lowe, No. 1:18-CV-01031, 2019 WL 3891086, at *4 (M.D. Pa. Aug.

19, 2019) (finding detention for over twenty months unconstitutional). In line with

those decisions, the court concludes that Bueno’s detention, which has continued

for twenty-three months, has become unconstitutionally prolonged.

      Respondents’ first two objections do not alter this conclusion because Third

Circuit precedent makes clear that continued detention without a bond hearing

under § 1226(c) is unconstitutional when it becomes unreasonably prolonged.

Borbot, 906 F.3d at 278. Whether the continued detention is for a legitimate

purpose and whether the detainee has received procedural safeguards in his

underlying removal proceeding do not alter the analysis of whether the detention

                                          6
        Case 4:19-cv-00752-JPW Document 19 Filed 05/29/20 Page 7 of 7




has become unreasonably prolonged. See Chavez-Alvarez, 783 F.3d at 475 (“[I]t is

possible that a detention may be unreasonable even though the Government has

handled the removal case in a reasonable way.”), abrogated in non-relevant part,

Jennings, 138 S. Ct. at 830. Respondents’ first two objections accordingly fail.

      Respondents’ third objection also fails because, as Judge Arbuckle notes,

there is no evidence that Bueno acted in bad faith in challenging his removal. (See

Doc. 14 at 9.) A petitioner’s decision to challenge his removal that is not done in

bad faith cannot be held against him in determining whether his continued

detention has become unreasonable. Chavez-Alvarez, 783 F.3d at 476 (citing

Leslie v. Att’y Gen., 678 F.3d 265, 271 (3d Cir. 2012), abrogated in non-relevant

part, Jennings, 138 S. Ct. at 830. The court will therefore overrule Respondents’

objections and adopt the report and recommendation.

                                   CONCLUSION

      For the foregoing reasons, the report and recommendation is adopted and the

petition is granted. An appropriate order follows.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
Dated: May 29, 2020




                                          7
